Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 1 of 19         PageID 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        MEMPHIS DIVISION

BRANDON SMITH,                  *
individually,                   *
                                *
     Plaintiff,                 *
                                *
v.                              * Case No._______________
                                *
EARTH RESOURCES CO              *
and                             *
MAPCO EXPRESS, INC.             *
                                *
                                *
     Defendants.                *
__________________________________________________________________

                                 COMPLAINT

       Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues

Defendants, EARTH RESOURCES CO and MAPCO EXPRESS, INC.,

(“Defendants”) pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                       JURISDICTION AND PARTIES

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.

§ 12181 et seq., based upon Defendants, EARTH RESOURCES CO and MAPCO
                                                                           Page 1 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 2 of 19              PageID 2




EXPRESS, INC.’s, failure to remove physical barriers to access and violations of

Title III of the ADA.

       2.     Venue is properly located in the Western District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendants’ property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking, standing, grabbing, grasping and/or

pinching.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home


                                                                                Page 2 of 19
 Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 3 of 19          PageID 3




community more accessible for Plaintiff and others; and pledges to do whatever is

necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the Subject Property as soon as it is accessible

(“Advocacy Purposes”).

       8.    Defendant, EARTH RESOURCES CO, is a corporation conducting

business in the State of Tennessee.

       9.     MAPCO EXPRESS, INC. is a corporation registered with the State of

Tennessee and conducting business in the State of Tennessee and within this judicial

district.

                           FACTUAL ALLEGATIONS

       10.   On or about January 22nd of 2021, Plaintiff attempted to but was

deterred from patronizing, and/or gaining equal access as a disabled patron to the

Mapco Gas Station located at 1336 Poplar Ave, Memphis, Tennessee 38104.

(“Subject Facility”, “Subject Property”).

       11.   EARTH RESOURCES CO and MAPCO EXPRESS, INC., are the

owners, lessors, and/or operators/lessees of the real property and improvements that

are the subject of this action, specifically Mapco Gas Station and its attendant

facilities, including vehicular parking and common exterior paths of travel within




                                                                             Page 3 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 4 of 19            PageID 4




the site identified by the Shelby County Register of Deeds by Parcel ID: 017043

00062C (“Subject Facility”, Subject Property).

      12.    Plaintiff lives within twenty (20) miles of the Subject Property. Because

the Subject Property is in the immediate vicinity of the Plaintiff’s residence, he is

routinely in the area where the subject facility is located and travels near the Subject

Property multiple times per month.

      13.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendants, EARTH RESOURCES CO and MAPCO EXPRESS, INC., are

compelled to remove the physical barriers to access and correct the ADA violations

that exist at the Subject Property, including those set forth in this Complaint.

      14.    Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of the

filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.


                                                                              Page 4 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 5 of 19          PageID 5




      15.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendants’ non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose himself to the ongoing barriers to equal access and engage in the futile

gesture of attempting to patronize the Subject Property, a business of public

accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

      16.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

               COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendants for ADA Violations)

      17.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      18.    The Subject Property is a public accommodation and service

establishment.



                                                                            Page 5 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 6 of 19           PageID 6




     19.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

     20.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     21.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     22.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as a patron at the Subject Property and as an

independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Subject Property that preclude and/or limit his

access to the Subject Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

     23.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations


                                                                             Page 6 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 7 of 19            PageID 7




commonly offered to able-bodied patrons of the Subject Property but will be unable

to fully do so because of his disability and the physical barriers to access, dangerous

conditions and ADA violations that exist at the Subject Property that preclude

and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this

Complaint.

     24.     Defendants, EARTH RESOURCES CO and MAPCO EXPRESS,

INC., have discriminated against Plaintiff (and others with disabilities) by denying

him access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Subject Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

     25.     Defendants, EARTH RESOURCES CO and MAPCO EXPRESS,

INC., will continue to discriminate against Plaintiff and others with disabilities

unless and until EARTH RESOURCES CO and MAPCO EXPRESS, INC., are

compelled to remove all physical barriers that exist at the Subject Property,

including those specifically set forth herein, and make the Subject Property

accessible to and usable by Plaintiff and other persons with disabilities.




                                                                             Page 7 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 8 of 19           PageID 8




     26.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING

            a. There is no van accessible parking present designated
               as such with upright signage in violation of Section 4.6
               of the 1991 ADAAG and Section 502 of the 2010
               ADAAG. This violation made it dangerous for Plaintiff
               to utilize the parking facility at the Subject Property
               and caused Plaintiff undue upset and loss of
               opportunity.

            b. There is no signage to denote an accessible space on
               the western designated accessible parking space in
               violation of Section 4.6 of the 1991 ADAAG and
               Section 502 of the 2010 ADAAG. This violation made
               it dangerous for Plaintiff to utilize the parking facility
               at the Subject Property and caused Plaintiff undue
               upset and loss of opportunity.


            c. The purported accessible parking space is not level in
               all directions and has areas of uneven and/or broken
               pavement because of Defendants’ practice of failing to
               inspect and maintain the parking surface in violation of
               28 CFR § 36.211, Sections 4.5.1 and 4.6.3 of the 1991
               ADAAG and Sections 302 and 502.4 of the 2010
               ADAAG. This violation made it dangerous for Plaintiff
               to utilize the parking facility at the Subject Property

                                                                            Page 8 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 9 of 19        PageID 9




              and caused Plaintiff undue upset and loss of
              opportunity.


                      ACCESSIBLE ROUTES/RAMPS

           d. There is no accessible route from the parking lot to the
              entrance of the store in that there is broken/cracked
              pavement throughout the parking lot in violation of
              Section 4.6.2 of the 1991 ADAAG and Section 206.2.2
              of the 2010 ADAAG. This violation prevented safe
              access to the plaintiff and caused Plaintiff undue upset
              and loss of opportunity.

           e. The purported accessible routes from the purported
              accessible parking to the curb ramps along the various
              paths of travel to the tenant space entrances have
              unpermitted changes in level in violation of Section
              4.3.8 of the 1991 ADAAG and Section 403.4 of the
              2010 ADAAG. This violation prevented safe access to
              the plaintiff and caused Plaintiff undue upset and loss
              of opportunity.


           f. The curb ramp connecting the parking lot to the
              sidewalk at the Subject Property has a running-slope
              which exceeds the maximum slope requirement
              (8.33%) set forth in Section 4.7.2 of the 1991 ADAAG
              and Section 406.1 of the 2010 ADAAG. These
              violations prevented safe access to the plaintiff and
              caused Plaintiff undue upset and loss of opportunity.

           g. The curb ramp at the Subject Property has a run with
              abrupt changes in level at the bottom transitions from
              the parking surface to the ramps in violation of Section
              4.3.8 of the 1991 ADAAG and Sections 303.3 and
              303.4 of the 2010 ADAAG. This violation prevented

                                                                         Page 9 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 10 of 19        PageID 10




               safe access to the plaintiff and caused Plaintiff undue
               upset and loss of opportunity.

            h. There is no accessible route to the public sidewalk that
               is adjacent to the Subject property in violation of
               Section 4.1.2 of the 1991 ADAAG and 36.304 of the
               2010 ADAAG. This violation prevented safe access to
               the Plaintiff and caused Plaintiff undue upset and loss
               of opportunity.




                         ACCESSIBLE RESTROOMS
            i. The restrooms have door closers that have not been
               maintained properly by Defendant which has caused
               the pressure required to open/close the restroom doors
               to increase with time and use such that the restroom
               door requires excessive force to open. Violation: The
               restrooms’ doors require more than the maximum
               allowable opening force for an interior hinged door (5
               foot pounds-force) in violation of Section 4.13.11 of
               the 1991 ADAAG and Section 404.2.9 of the 2010
               ADAAG Standards. This accessible feature is not
               being maintained by Defendant in violation of 28 CFR
               § 36.211. These violations prevented access to Plaintiff
               equal to that of able-bodied individuals and caused
               Plaintiff undue upset and loss of opportunity.

            j. The restrooms have door closers that cause the
               restroom doors to close too quickly. Violation: The
               sweep speed settings of the door closers for the
               accessible restrooms’ doors have not been maintained
               properly by Defendant which has caused the door
               closing speed to increase with time and use so that the
               time allowed to transition the door, from an open
               position of 90 degrees to a position of 12 degrees from
                                                                          Page 10 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 11 of 19          PageID 11




               the latch, is too brief to allow individuals with mobility
               impairments to enter and/or exit safely, independently
               and/or without difficulty in violation of Section 4.13.10
               of the 1991 ADAAG and Section 404.2.8 of the 2010
               ADAAG. This accessible feature is not being
               maintained by Defendant in violation of 28 CFR §
               36.211. These violations prevented access to Plaintiff
               equal to that of able-bodied individuals and caused
               Plaintiff undue upset and loss of opportunity.


                       ACCESS TO GOODS/SERVICES
            k. The self-serve tableware, cups, straws, condiments,
               and/or drink dispensers are positioned too high for
               wheelchairs users to reach. Violation: The self-serve
               tableware, dishware, cups, straws, condiments, food
               and/or operable parts of the drink dispensers exceed the
               maximum allowable height for a vertical (side) reach
               in violation of Section 5.2 of the 1991 ADAAG and
               Sections 308.3.2 and 904.5.1 of the 2010 ADAAG.
               These accessible features are not being maintained by
               Defendants in violation of 28 CFR § 36.211. These
               violations prevented Plaintiff’s access to these items
               equal to that of Defendants’ able-bodied customers and
               caused Plaintiff undue upset and loss of opportunity.

            l. The counter upon which the self-serve drink dispensers
               are positioned is too high for equal access to wheelchair
               users. Violation: The self-serve drink dispenser counter
               is over 34 inches from the floor which is the minimum
               accessible height for a high (side) reach obstruction in
               violation of Section 4.2.6 of the 1991 ADAAG and
               Sections 308.3.2 and 904.5.1 of the 2010 ADAAG.
               This violation prevented access to Plaintiff equal to that
               of able-bodied individuals and caused Plaintiff undue
               upset and loss of opportunity.


                                                                            Page 11 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 12 of 19           PageID 12




                         MAINTENANCE PRACTICES

            m. Defendants have a practice of failing to maintain the
               accessible features of the facility, creating barriers to
               access for the Plaintiff, as set forth herein, in violation
               of 28 CFR § 36.211. This practice prevented access to
               the plaintiff equal to that of Defendants’ able-bodied
               customers causing Plaintiff loss of opportunity,
               anxiety, humiliation and/or embarrassment.

            n. Defendants have a practice of failing to maintain the
               accessible elements at the Subject Facility by
               neglecting their continuing duty to review, inspect, and
               discover transient accessible elements which by the
               nature of their design or placement, frequency of usage,
               exposure to weather and/or other factors, are prone to
               shift from compliant to noncompliant so that said
               elements may be discovered and remediated.
               Defendants failed and continue to fail to alter their
               inadequate maintenance practices to prevent future
               recurrence of noncompliance with dynamic accessible
               elements at the Subject Facility in violation of 28 CFR
               § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
               These violations, as set forth hereinabove, made it
               impossible for Plaintiff to experience the same access
               to the goods, services, facilities, privileges, advantages
               and accommodations of the Subject Facility as
               Defendants’ able-bodied patrons and caused Plaintiff
               loss of opportunity, anxiety, embarrassment and/or
               humiliation.

            o. Defendants have failed to modify their discriminatory
               maintenance practices to ensure that, pursuant to their
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
                                                                             Page 12 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 13 of 19        PageID 13




               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendants prevented access to the plaintiff equal to
               that of Defendants’ able-bodied customers causing
               Plaintiff loss of opportunity, anxiety, humiliation
               and/or embarrassment.

      27.   The discriminatory violations described above are not an exhaustive list

            of the Defendants’ current barriers to equal access and violations of the

            ADA because Plaintiff was unable to access and assess all areas of the

            subject premises due to the architectural barriers encountered. A

            complete list of the subject location’s ADA violations affecting the

            Plaintiff as a wheelchair user, and the remedial measures necessary to

            remove same, will require an on-site inspection by Plaintiff’s

            representatives pursuant to Federal Rule of Civil Procedure 34. Once

            the Plaintiff personally encounters discrimination, as alleged above, or

            learns of discriminatory violations through expert findings of personal

            observation, he has actual notice that the defendants do not intend to

            comply with the ADA.

      28.   The Defendants have a practice of failing to maintain the accessible

elements at the Subject Property by neglecting their continuing duty to review,

inspect, and discover transient accessible elements which by the nature of their

design or placement, frequency of usage, exposure to weather and/or other factors,

are prone to shift from compliant to noncompliant, so that said elements are

                                                                          Page 13 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 14 of 19       PageID 14




discovered and remediated. Defendants failed and continues to fail to alter their

inadequate maintenance practices to prevent future recurrence of noncompliance

with dynamic accessible elements at the Subject Property in violation of 28 CFR §§

36.202 and 36.211. These violations, as referenced hereinabove, made it impossible

for Plaintiff, as a wheelchair user, to experience the same access to the goods,

services, facilities, privileges, advantages and accommodations of the Subject

Property as Defendants’ able-bodied patrons.

      29.   Accessible elements at the Subject Property have been altered and/or

constructed since 2010.

      30.   The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      31.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      32.   Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.


                                                                         Page 14 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 15 of 19           PageID 15




      33.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      34.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.

      35.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      36.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendants contribute to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      37.    Defendants are required to remove the existing architectural barriers to


                                                                             Page 15 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 16 of 19          PageID 16




the physically disabled when such removal is readily achievable for their places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendants’ place of public

accommodation since January 26, 1992, then Defendants are required to ensure to

the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendants’ facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendants have

failed to comply with this mandate.

      38.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendants, EARTH RESOURCES CO and MAPCO EXPRESS,

INC., are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the Subject Property, including those alleged herein.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy

in equity is warranted.

      39.    Plaintiff’s requested relief serves the public interest.




                                                                            Page 16 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 17 of 19              PageID 17




      40.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendants, EARTH RESOURCES CO and MAPCO

EXPRESS, INC., pursuant to 42 U.S.C. §§ 12188, 12205 and 28 CFR 36.505.

Plaintiff will be denied full and equal access to the subject premises, as provided by

the ADA unless the injunctive relief requested herein is granted.

      41.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendants to fulfill theirs continuing

duty to maintain the accessible features at the premises in the future as mandated by

28 CFR 36.211.

      WHEREFORE, the Plaintiff prays as follows:

      A.     That the Court find Defendants, EARTH RESOURCES
             CO and MAPCO EXPRESS, INC., in violation of the
             ADA and ADAAG;

      B.     That the Court enter an Order requiring Defendants,
             EARTH RESOURCES CO and MAPCO EXPRESS,
             INC., (i) remove the physical barriers to access and (ii)
             alter the Subject Property to make the Subject Property
             readily accessible to and useable by individuals with
             disabilities to the full extent required by Title III of the
             ADA;

      C.     That the Court enter an Order directing Defendants,
             pursuant to 28 C.F.R. §36.211, to fulfill their continuing
                                                                                Page 17 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 18 of 19         PageID 18




            duty to maintain their accessible features and equipment
            so that the facility remains accessible to and useable by
            individuals with disabilities to the full extent required by
            Title III of the ADA;

      D.    That the Court enter an Order directing Defendants to
            implement and carry out effective policies, practices, and
            procedures to maintain the accessible features and
            equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
            §36.211.

      E.    That the Court enter an Order directing Defendants to
            evaluate and neutralize their policies and procedures
            towards persons with disabilities for such reasonable time
            so as to allow them to undertake and complete corrective
            procedures;

      F.    An award of attorneys’ fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;
            including costs of monitoring Defendants’ compliance
            with the judgment.

      G.    An award of interest upon the original sums of said award
            of attorney’s fees, costs (including expert fees), and other
            expenses of suit; and


      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.

      Dated this the 3rd day of February, 2021.


                               Respectfully submitted,

                               By: /s/ J. Luke Sanderson
                               Jeffrey Lucas Sanderson, Esq.
                               Counsel for Plaintiff
                               Tennessee State Bar No.: #35712
                                                                           Page 18 of 19
Case 2:21-cv-02080-JPM-atc Document 1 Filed 02/03/21 Page 19 of 19   PageID 19




Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@wcwslaw.com


DEFENDANTS TO BE SERVED:
EARTH RESOURCES CO
6820 Charlotte Pike
Nashville, TN 37202

MAPCO EXPRESS, INC.
401 Commerce St., Ste 710
Nashville, TN 37219-2449




                                                                     Page 19 of 19
